Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                              WURTZ v BEECHER METROPOLITAN DISTRICT

       Docket No. 146157. Argued December 10, 2013 (Calendar No. 9). Decided April 25, 2014.

                Richard L. Wurtz brought an action in the Genesee Circuit Court against the Beecher
       Metropolitan District (a water and sewage district), Jacquelin Corlew, Leo McClain, and Sheila
       Thorn, alleging a violation of the Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq.,
       and wrongful termination in violation of public policy. Wurtz had served as the district’s
       administrator from February 1, 2000, until February 1, 2010, pursuant to a contract he drafted
       earlier while he was the district’s attorney. The individual defendants were those members of the
       district’s five-member board who voted not to renew Wurtz’s contract. The tension between
       Wurtz and the board began in May 2008 when he reported an alleged violation of the Open
       Meetings Act by the individual defendants and continued through November 2009 when he
       reported to the sheriff’s department and the newspaper what he alleged were improprieties in
       reimbursements to the board for attendance at an out-of-state conference. The board voted to not
       renew Wurtz’s contract, but allowed him to finish his full 10-year term, and he received all his
       salary and benefits during that term. Defendants moved for summary disposition, arguing that
       Wurtz had not been fired because his contract expired by its own terms. The court, Judith A.
       Fullerton, J., dismissed the public-policy claim, holding that the WPA provided Wurtz’s
       exclusive avenue of relief. The court also concluded that Wurtz could not satisfy the WPA’s
       elements because he had worked the entire term of his contract and not been discharged. Wurtz
       appealed, and the Court of Appeals, WHITBECK, P.J., and JANSEN, J. (K. F. KELLY, J.,
       dissenting), reversed, holding that summary disposition was inappropriate because an employer’s
       failure to renew a contract employee’s fixed-term contract satisfied the WPA’s requirement that
       the employee suffer an adverse employment action. 298 Mich App 75 (2012). The Supreme
       Court granted defendants’ application for leave to appeal. 494 Mich 862 (2013).

             In an opinion by Justice ZAHRA, joined by Chief Justice YOUNG and Justices MARKMAN,
       KELLY, MCCORMACK, and VIVIANO, the Supreme Court held:

               Under MCL 15.362, a plaintiff must demonstrate three elements to establish a prima facie
       case that the defendant employer violated the WPA: (1) the employee was engaged in a protected
       activity listed in the WPA, (2) the employee was discharged, threatened, or otherwise
       discriminated against regarding his or her compensation, terms, conditions, location, or
       privileges of employment, and (3) a causal connection existed between the employee’s protected
       activity and the employer’s act of discharging, threatening, or otherwise discriminating against
       the employee. By its express language, the WPA applies only to individuals who experience one
or more of the statute’s enumerated adverse employment actions with respect to their status as
employees. A contract employee seeking a new term of employment should be treated the same
as a prospective employee for purposes of the WPA. The WPA has no application in the hiring
context. It excludes job applicants and prospective employees from its protections and,
therefore, does not apply when an employer declines to renew a contract employee’s contract.
Absent some express obligation stating otherwise, a contract employee has absolutely no claim
to continued employment after his or her contract expires. Wurtz had no recourse under the
WPA because he alleged only that his former employer declined to renew his contract, not that
the employer took some adverse action against him during his contractual term of employment.
Wurtz’s claim failed as a matter of law, and summary disposition was not premature because no
amount of additional discovery could have shown that Wurtz came within the WPA’s
protections.

       Reversed and remanded.

       Justice CAVANAGH concurred in the result.




                                  ©2014 State of Michigan
                                                                        Michigan Supreme Court
                                                                              Lansing, Michigan
                                                  Chief Justice:          Justices:



Opinion                                           Robert P. Young, Jr. Michael F. Cavanagh
                                                                       Stephen J. Markman
                                                                       Mary Beth Kelly
                                                                       Brian K. Zahra
                                                                       Bridget M. McCormack
                                                                       David F. Viviano

                                                                   FILED APRIL 25, 2014

                              STATE OF MICHIGAN

                                      SUPREME COURT


 RICHARD L. WURTZ,

                Plaintiff-Appellee,

 v                                                         No. 146157

 BEECHER METROPOLITAN DISTRICT,
 JACQUELIN CORLEW, LEO McCLAIN,
 and SHEILA THORN

                Defendants-Appellants.


 BEFORE THE ENTIRE BENCH

 ZAHRA, J.


         This case requires the Court to consider the application of Michigan’s

 Whistleblowers’ Protection Act (WPA)1 to a contract employee whose contract is not

 renewed ostensibly because of the employee’s whistleblowing activities. A contract

 employee whose term of employment has expired without being subject to a specific


 1
     MCL 15.361 et seq.
adverse employment action identified in the WPA and who seeks reengagement for a

new term of employment occupies the same legal position as a prospective employee.

The WPA, by its express language, only applies to current employees; the statute offers

no protection to prospective employees. Because the WPA does not apply when an

employer decides not to hire a job applicant, it likewise has no application to a contract

employee whom the employer declines to rehire for a new term of employment. The

plaintiff in this case has no recourse under the WPA because he alleges only that his

former employer declined to renew his contract, not that the employer took some adverse

action against him during his contractual term of employment. Accordingly, we reverse

the Court of Appeals’ contrary decision and remand this case to the circuit court for entry

of summary disposition in defendants’ favor.

                             I. FACTS AND PROCEEDINGS

       The Beecher Metropolitan District (the District) manages water and sewage for a

portion of Genesee County. The District has five elected board members and also

employs a part-time district administrator who manages District operations on a day-to-

day basis. The District has 11 full-time employees who do various maintenance and

clerical jobs. The District’s full-time employees operate under a union contract; only the

district administrator historically operates under a separate contract with the District.

       Plaintiff Richard Wurtz began his tumultuous tenure as the district administrator

on February 1, 2000, and served until February 1, 2010.           Before becoming district

administrator, Wurtz was the District’s attorney. In his capacity as attorney, he drafted

the contract that would govern his term as district administrator. The contract provided




                                              2
for a 10-year term beginning on February 1, 2000, and ending on February 1, 2010. The

board approved the contract and Wurtz became district administrator.

        Tension between Wurtz and the board developed in May 2008 when Wurtz

reported an alleged violation of the Open Meetings Act (OMA)2 to the Genesee County

Prosecutor. In a letter dated May 22, 2008, Wurtz informed the prosecutor that board

members Sheila Thorn, Leo McClain, and Jacquelin Corlew—the three individual

defendants in this case—had met with a labor attorney outside of a public meeting to

discuss retaining the attorney. The prosecutor, however, declined to prosecute. Several

months later, Wurtz demanded a benefits increase commensurate with those given to the

District’s unionized employees. He told the board that he was the one who filed the

OMA complaint and said that he would treat the board’s failure to capitulate as retaliation

for his reporting the alleged OMA violations. The board granted Wurtz the increase he

desired, with two of the defendant board members voting against his benefits increase

and one voting in favor.

        In early 2009, Wurtz sent a proposal to the board regarding his contract. Wurtz

said he could save the District money by reducing his salary and cutting off all of his

benefits except life insurance. But the proposal also would have extended Wurtz’s

already tumultuous term for an additional 21/2 years.       A motion to accept Wurtz’s

proposal was defeated by a vote of 3 to 2. Thorn, McClain, and Corlew voted against

Wurtz’s proposal.



2
    MCL 15.261 et seq.



                                            3
       Relations between Wurtz and the board further deteriorated in the spring of 2009.

The board had plans to attend the American Water Works Association conference in San

Diego. Wurtz told the board that he had concerns about the cost of the trip and the

manner of reimbursement. He noted several recreational items that he thought it would

be inappropriate to subsidize with taxpayer funds. Wurtz nonetheless reimbursed the

board for the expenses.

       Despite having issued the reimbursement checks himself, Wurtz contacted the

Genesee County Sheriff’s Department and the Flint Journal regarding the board’s trip to

San Diego. This resulted in the sheriff’s department raiding the District’s office and

public outcry about the board members’ actions. Wurtz cooperated with the investigation

conducted by the sheriff’s department. The board members were criminally charged in

connection with the trip, but all were acquitted of wrongdoing or had the charges against

them dismissed.

       Events came to a head in November 2009, several months before Wurtz’s contract

was set to expire. At the November 11, 2009 meeting, Wurtz warned the board that he

would consider the board’s failure to extend his contract to be retaliation for the criminal

investigation. The board, however, refused to heed Wurtz’s warning and voted 3 to 2 not

to renew Wurtz’s contract and to begin the search for a new district administrator. The

majority once again consisted of Thorn, McClain, and Corlew. Wurtz’s attorney wrote a

letter to the board informing it that Wurtz intended to file a claim under the WPA. But

the board replied that it would not change its mind, citing other, legitimate reasons for

deciding not to renew Wurtz’s contract.          The board explained that the tumultuous

relationship between Wurtz and the board members far preceded any alleged


                                             4
whistleblowing activities, and furthermore, that it wished to make the administrator job

full-time. Wurtz could not hold the position full-time because of his law practice.

        Despite the total breakdown of the working relationship, the board allowed Wurtz

to finish out his contract. Wurtz’s employment with the District expired on February 1,

2010, by the terms of the contract. One essential and undisputed fact bears emphasis:

Wurtz suffered no adverse consequences in the context of his self-drafted 10-year

contract. He received all of the salary and benefits to which he was entitled, and he was

employed as district administrator for each and every day of the agreed-to term.

        After his employment ended, Wurtz brought suit in Genesee Circuit Court against

the District and the three board members who voted not to renew his contract, alleging a

violation of the WPA and wrongful termination in violation of public policy. Defendants

moved for summary disposition, arguing that Wurtz had not been fired because his

contract expired by its own terms. Wurtz argued that his employment was terminated

and, further, that summary disposition was premature because discovery was incomplete.

But the court agreed with defendants. First, the court dismissed the public policy claim,

holding that the WPA provided the exclusive avenue of relief to Wurtz. Then the court

concluded that Wurtz could not satisfy all of the WPA’s elements because he had worked

through the entirety of his contract and was not discharged.

        Wurtz appealed the circuit court’s decision to the Court of Appeals, which

reversed in a split opinion.3 The majority concluded that summary disposition was

inappropriate because, in its view, an employer’s failure to renew a contract employee’s

3
    Wurtz v Beecher Metro Dist, 298 Mich App 75; 825 NW2d 651 (2012).



                                            5
fixed-term contract satisfied the WPA’s requirement that the employee suffer an adverse

employment action.4 The dissent, on the other hand, would have held as a matter of law

that Wurtz could not satisfy the WPA’s elements based on the nonrenewal of a fixed-term

contract.5 Defendants sought leave to appeal in this Court, which we granted.6 We asked

the parties to address “(1) whether the plaintiff suffered an adverse employment action

under the [WPA] when the defendants declined to renew or extend the plaintiff’s

employment contract, which did not contain a renewal clause beyond the expiration of its

ten-year term; and (2) whether there was a fair likelihood that additional discovery would

have produced evidence creating a genuine issue of material fact, MCR 2.116(C)(10), if

the defendants’ motion for summary disposition had not been granted prior to the

completion of discovery.”7

                                 II. STANDARD OF REVIEW

          The interpretation of the WPA presents a statutory question that this Court reviews

de novo.8 The Court also reviews de novo decisions on motions for summary disposition

brought under MCR 2.116(C)(10).9



4
    Id. at 88.
5
    Id. at 91 (K.F. KELLY, J., dissenting).
6
    Wurtz v Beecher Metro Dist, 494 Mich 862 (2013).
7
    Id.
8
    Whitman v City of Burton, 493 Mich 303, 311; 831 NW2d 223 (2013).
9
    Johnson v Recca, 492 Mich 169, 173; 821 NW2d 520 (2012).



                                               6
                                     III. ANALYSIS

       This case invites the Court to decide whether the WPA applies when an employer

declines to renew an employee’s fixed-term contract following alleged whistleblowing by

the employee. To answer this question, we first conclude that a contract employee

seeking a new term of employment should be treated the same as a prospective employee

for purposes of the WPA. The question then becomes whether a spurned job applicant

can bring a claim under the WPA. We hold that the WPA, by its express language, has

no application in the hiring context. Thus, the WPA does not apply when an employer

declines to renew a contract employee’s contract.

       Absent some express obligation stating otherwise, a contract employee has

absolutely no claim to continued employment after his or her contract expires.10 Rather,

the employer must weigh the pros and cons of engaging the applicant for a new

employment term, just as an employer must weigh the pros and cons of hiring a person in

the first place. And as with any employment decision, the employer can make its

decision for good reasons, bad reasons, or no reasons at all, as long as the reasons are not

unlawful, such as those based on discrimination.11 Therefore, in the context of the

present case, no relevant difference exists between a new job applicant and a current

contract employee seeking a new term of employment.

10
  Bd of Regents of State Colleges v Roth, 408 US 564, 578; 92 S Ct 2701; 33 L Ed 2d
548 (1972).
11
  See Mich Employment Relations Comm v Reeths-Puffer Sch Dist, 391 Mich 253, 259;
215 NW2d 672 (1974) (“[A]n employee may be terminated for a ‘good reason, bad
reason, or no reason at all’.”), quoting NLRB v Century Broadcasting Corp, 419 F2d 771,
778 (CA 8, 1969).



                                             7
         We then ask whether a prospective employee who attempts to blow the whistle on

a would-be employer may invoke the WPA’s protections. When interpreting a statute,

this Court must, of course, identify and give effect to the Legislature’s intent. The most

reliable indicator of the Legislature’s intent is the language of the statute itself. If the

statutory language clearly and unambiguously states the Legislature’s intent, then further

judicial construction is neither required nor permitted, and the statute must be enforced as

written.12

         The relevant provision of the WPA, MCL 15.362, states the following:

                An employer shall not discharge, threaten, or otherwise discriminate
         against an employee regarding the employee’s compensation, terms,
         conditions, location, or privileges of employment because the employee, or
         a person acting on behalf of the employee, reports or is about to report,
         verbally or in writing, a violation or a suspected violation of a law or
         regulation or rule promulgated pursuant to law of this state, a political
         subdivision of this state, or the United States to a public body, unless the
         employee knows that the report is false, or because an employee is
         requested by a public body to participate in an investigation, hearing, or
         inquiry held by that public body, or a court action.

Drawing from the statutory language, this Court has identified three elements that a

plaintiff must demonstrate to make out a prima facie case that the defendant employer has

violated the WPA:

       (1) The employee was engaged in one of the protected activities listed in the
provision.13

12
     Whitman, 493 Mich at 311.
13
   The protected activities listed in the act consist of reporting or being about to report a
violation of a law, regulation, or rule, or being requested by a public body to participate
in an investigation, hearing, inquiry, or court action. MCL 15.362. See also Chandler v
Dowell Schlumberger Inc, 456 Mich 395, 399; 572 NW2d 210 (1998); Brown v Detroit
Mayor, 478 Mich 589, 594; 734 NW2d 514 (2007).


                                              8
       (2) the employee was discharged, threatened, or otherwise discriminated against
regarding his or her compensation, terms, conditions, location, or privileges of
employment.14




14
   Many courts, including this one, have at times grouped the collection of retaliatory acts
that an employer might take toward a whistleblower under the broader term “adverse
employment actions.” See, e.g., Whitman, 493 Mich at 313; cf. Chandler, 456 Mich at
399 (drawing the second element of a prima facie WPA claim directly from the statutory
language). But the way that the term has obtained meaning resembles the telephone
game in which a secret is passed from person to person until the original message
becomes unrecognizable. The term “adverse employment action” was originally
developed and defined in the context of federal antidiscrimination statutes to encompass
the various ways that an employer might retaliate or discriminate against an employee on
the basis of age, sex, or race. See Crady v Liberty Nat’l Bank & Trust Co of Indiana, 993
F2d 132, 136 (CA 7, 1993) (“A materially adverse change might be indicated by a
termination of employment, a demotion evidenced by a decrease in wage or salary, a less
distinguished title, a material loss of benefits, significantly diminished material
responsibilities, or other indices that might be unique to a particular situation.”). The
term “adverse employment action” appeared in this Court’s jurisprudence for the first
time in an age discrimination case, Town v Mich Bell Tel Co, 455 Mich 688, 695; 568
NW2d 64 (1997), though the statute at issue in that case, as here, did not contain the
term. Michigan courts then adopted the federal definition of “adverse employment
action” in the context of making out a prima facie case under Michigan’s Civil Rights
Act. Wilcoxon v Minnesota Mining & Mfg Co, 235 Mich App 347, 362-366; 597 NW2d
250 (1999). Finally, the term crept into WPA cases. See Debano-Griffin v Lake Co, 493
Mich 167, 175-176; 828 NW2d 634 (2013); Brown v Detroit Mayor, 271 Mich App 692,
706; 723 NW2d 464 (2006), aff’d in relevant part, 478 Mich 589 (2007).

        While the term “adverse employment action” may be helpful shorthand for the
different ways that an employer could retaliate or discriminate against an employee, this
case illustrates how such haphazard, telephone-game jurisprudence can lead courts far
afield of the statutory language. That is, despite courts’ freewheeling transference of the
term from one statute to another, the WPA actually prohibits different “adverse
employment actions” than the federal and state antidiscrimination statutes. So we take
this opportunity to return to the express language of the WPA when it comes to the
necessary showing for a prima facie case under that statute. Put another way, a plaintiff’s
demonstration of some abstract “adverse employment action” as that term has developed
in other lines of caselaw will not be sufficient. Rather, the plaintiff must demonstrate one
of the specific adverse employment actions listed in the WPA.



                                             9
      (3) A causal connection exists between the employee’s protected activity and the
employer’s act of discharging, threatening, or otherwise discriminating against the
employee.15

         Significantly, as gleaned from the WPA’s express language, the statute only

applies to individuals who currently have the status of an “employee.”16 The Legislature

defined an “employee” in the WPA as “a person who performs a service for wages or

other remuneration under a contract of hire, written or oral, express or implied.”17

Noticeably absent from the WPA’s definition of “employee” is any reference to

prospective employees or job applicants. And indeed, the actions prohibited under the

WPA could only be taken against a current employee. Only an employee could be

discharged and only an employee could be threatened or discriminated against regarding

his or her compensation, terms, conditions, location, or privileges of employment. Thus,

the WPA simply excludes job applicants and prospective employees from its protections.




15
   MCL 15.362 (stating that an employer may not take prohibited action against an
employee “because” of an employee’s engagement in a protected activity) (emphasis
added). See Chandler, 456 Mich at 399; Debano-Griffin v Lake Co, 493 Mich at 175
(2013).
16
   We recognize that plaintiff was an employee at the time he engaged in protected
activity. Significantly, however, plaintiff makes no claim that his employment contract
was in any way breached or that he was subject to a specific adverse employment action
enumerated by the WPA during his contract term. Rather, plaintiff maintains that
because he engaged in protected activity during his contract term, he has a right under the
WPA to renewal of his contract. For the reasons set forth in this opinion, we reject
plaintiff’s claim.
17
     MCL 15.361(a).



                                            10
         In this regard, the WPA stands in stark contrast to Michigan’s Civil Rights Act

(CRA). Whereas the WPA makes no mention of pre-employment conduct, the CRA

refers to an employer’s failure to hire or recruit someone:

               An employer shall not do any of the following:

                 (a) Fail or refuse to hire or recruit, discharge, or otherwise
         discriminate against an individual with respect to employment,
         compensation, or a term, condition, or privilege of employment, because of
         religion, race, color, national origin, age, sex, height, weight, or marital
         status.[18]

The same is true of the federal Age Discrimination in Employment Act (ADEA)19 and

Title VII of the federal Civil Rights Act (Title VII).20 Each of these statutes provides

protection during the recruitment and hiring process; the WPA does not. Moreover,

whereas the WPA protects “employees,” the CRA, the ADEA, and Title VII protect the

broader class of “individuals” from prohibited employer actions.21             Thus, when

discussing the protections afforded prospective employees, any comparison to these

antidiscrimination statutes offers little help.22


18
     MCL 37.2202(1) (emphasis added).
19
  29 USC 623(a)(1) (stating that it shall be unlawful for an employer “to fail or refuse to
hire or to discharge any individual . . . because of such individual’s age”).
20
  42 USC 2000e-2(a)(1) (stating that it shall be an unlawful employment practice for an
employer “to fail or refuse to hire or to discharge any individual . . . because of such
individual’s race, color, religion, sex, or national origin”).
21
     MCL 37.2202; 29 USC 623(a)(1); 42 USC 2000e-2(a)(1).
22
  This, of course, does not mean that courts interpreting the WPA should never look to
the CRA or federal antidiscrimination statutes for help. But in doing so, courts must be
cognizant of the textual differences that exist.



                                               11
          In light of this analysis, caselaw applying the antidiscrimination statutes to

contract renewals offers no insight into how the WPA should operate in the same

situation. For example, consider Leibowitz v Cornell Univ,23 a case extensively relied on

by Wurtz and the Court of Appeals majority, which involved a nontenured professor at

Cornell.24 The professor sued the school for violation of Title VII and the ADEA after it

declined to renew her fixed-term contract.25 The Leibowitz court held that “where an

employee seeks renewal of an employment contract, non-renewal of an employment

contract constitutes an adverse employment action for purposes of Title VII and the

ADEA.”26 But any reliance on Leibowitz for its application in the WPA context ignores

the logic that the court used to reach its conclusion.       In fact, the court held that

nonrenewal of a contract fell within the antidiscrimination statutes’ reach precisely

because the statutes protect new job applicants.27 But the WPA has no application during

the hiring process. The floor underlying the Leibowitz court’s conclusion collapses when

23
     Leibowitz v Cornell Univ, 584 F3d 487 (CA 2, 2009).
24
     Id. at 492-493.
25
     Id. at 495.
26
     Id. at 501.
27
  Id. at 500-501 (“It is beyond cavil that employers subject to the strictures of the ADEA
and Title VII may not discriminate on the basis of age or gender in deciding whether or
not to hire prospective employees. . . . Were we to accept defendants’ argument here, we
would effectively rule that current employees seeking a renewal of an employment
contract are not entitled to the same statutory protections under the discrimination laws as
prospective employees. . . . An employee seeking a renewal of an employment contract,
just like a new applicant or a rehire after a layoff, suffers an adverse employment action
when an employment opportunity is denied and is protected from discrimination in
connection with such decisions under Title VII and the ADEA.”).



                                            12
attempting to apply Leibowitz to the WPA. While the ADEA and Title VII may apply in

the context of a contract renewal, that fact has no bearing on the application of the WPA

in the same situation.

         This Court need not inquire why the Legislature chose to confine the WPA’s

protections by the bookends of employment while extending the CRA’s protections to the

hiring context. The Legislature elected to craft its legislation that way, and we decline to

second-guess the wisdom of the Legislature’s policy decisions.28 Indeed, any number of

policy justifications could be advanced for limiting the WPA’s application to current

employees.29 The mere fact that the Legislature chose to extend the CRA to the hiring

context is insufficient to extend the WPA that far too, particularly when the WPA’s

statutory language requires the opposite result.




28
     See Petripren v Jaskowski, 494 Mich 190, 212 n 50; 833 NW2d 247 (2013).
29
   For example, the Legislature might have considered the possibility of a situation like
that which has arisen under the Energy Reorganization Act (ERA), 42 USC 5851, a
federal whistleblowing statute that has been interpreted to protect prospective hires. A
single litigant, Syed Hasan, has sued at least a dozen companies that refused to hire him.
Hasan, who has raised nonmeritorious whistleblowing allegations in the past,
methodically seeks employment and informs the prospective employers of his
whistleblowing history. Then, when the companies decline to hire him, Hasan promptly
brings an action for violation of the ERA’s whistleblowing provisions. Despite his
unmitigated waste of judicial resources all around the country, this Court has not turned
up a single case in which Hasan prevailed on the merits. See, e.g., Hasan v US Dep’t of
Labor, 545 F3d 248 (CA 3, 2008); Hasan v US Dep’t of Labor, 400 F3d 1001 (CA 7,
2005); Hasan v US Dep’t of Labor, 298 F3d 914 (CA 10, 2002); Hasan v US Dep’t of
Labor, 301 F Appx 566 (CA 7, 2008); Hasan v Secretary of Labor, 90 F Appx 5, (CA 1,
2004); Hasan v US Dep’t of Labor, 102 F Appx 341 (CA 4, 2004); Hasan v US Dep’t of
Labor, 107 F Appx 184 (CA 11, 2004).



                                            13
         Lest today’s holding be misapplied, we find it necessary to mention several things

that this opinion does not say. While we hold that the WPA does not apply to decisions

regarding contract renewal, we emphasize that the WPA does protect employees working

under fixed-term contracts from prohibited employer actions taken with respect to an

employee’s service under such a contract. Indeed, the WPA’s definition of “employee”

expressly denotes a person working “under a contract for hire.” Thus, when an employer

discharges, threatens, or discriminates against a contract employee serving under a fixed-

term contract because the employee engaged in a protected activity, the WPA applies.

         Today’s holding also has no bearing on at-will employees. While an at-will

employee cannot maintain any expectation of future employment, the employment

continues indefinitely absent any action from the employer.30 Thus, an at-will employee

does not need to reapply for the job for the employment to continue beyond a certain

date. Once hired, an at-will employee will not later find himself or herself in the same

position as a new applicant. A current at-will employee therefore stands squarely within

the WPA’s protections.31 An employee working under a fixed-term contract, on the other

hand, essentially becomes a new applicant when seeking a new term of employment. In

sum, we do not base our decision today on whether a person can maintain an expectation

of future employment but merely on whether the person falls within the WPA’s

protections.     At-will employees do; contract employees seeking a new term of

employment do not.

30
     McNeil v Charlevoix Co, 484 Mich 69, 86; 772 NW2d 18 (2009).
31
   See Suchodolski v Mich Consol Gas Co, 412 Mich 692, 695 n 2; 316 NW2d 710
(1982).



                                             14
       The WPA’s language governs this case without any additional judicial

interpretation.   The WPA simply does not extend to the pre-employment context.

Because we discern no legal difference between a contract employee seeking a new term

of employment and a new applicant, the WPA provides no protection to a contract

employee in that context. If a contract employee alleges only that the employer declined

to renew the employee’s contract, and not some action taken against the employee with

respect to an employee’s service under the contract, the WPA has no application.

                                  IV. APPLICATION

       Wurtz cannot show any entitlement to relief under the WPA. Wurtz alleges that

the District violated the WPA by deciding not to renew his contract. In other words,

Wurtz only alleges that the District took some action against him in his capacity as an

applicant for future employment. But as this opinion has shown, the WPA does not

apply to job applicants, nor does it apply to contract employees seeking renewal of their

contracts.32 The trial court properly granted summary disposition in defendants’ favor.

       During Wurtz’s ten years as an employee—when he enjoyed the protections of the

WPA—he endured no action prohibited by the WPA. He was not discharged, threatened,

or discriminated against regarding his compensation, terms, conditions, location, or

privileges of employment. He served the District for the entire duration of his contract




32
  Wurtz’s contract did not contain any renewal clause imposing some obligation or duty
on the employer to act. Thus, we need not address the effect that such a clause would
have on our analysis.



                                           15
and received every cent and every benefit to which he was entitled. Thus, the District did

not engage in any action prohibited by the WPA.

      Moreover, the circuit court did not prematurely grant summary disposition in

defendants’ favor. Generally, a circuit court should not grant summary disposition unless

no fair likelihood exists that additional discovery would reveal more support for the

nonmoving party’s position. Wurtz argues that additional discovery would have yielded

employment records showing that the District routinely renewed its employees’ fixed-

term contracts.   Accepting this as true, no additional discovery would change the

outcome in this case. Wurtz worked for the District for the entirety of his contract and

suffered no adverse employment action in the context of that contract. That the District

may have renewed employees’ contracts in the past does not transform the expiration of

Wurtz’s contract into a prohibited action. No amount of additional discovery would have

yielded support for Wurtz’s position, and summary disposition was not premature.

      During his time as an employee, Wurtz experienced no action prohibited by the

WPA and therefore has no recourse under the statute.         As an applicant for future

employment, Wurtz was not hired. But the WPA does not cover prospective employees

whom an employer declines to hire, so Wurtz cannot claim relief under the statute.

                                   V. CONCLUSION

      The WPA does not provide Wurtz any recourse. The WPA does not apply to

prospective employees and it does not apply to contract employees seeking renewal of

their employment contract. Wurtz’s only allegation of a prohibited action occurred in the

context of his application for future employment, so his claim fails as a matter of law.




                                           16
Moreover, summary disposition was not premature because no amount of additional

discovery would show that Wurtz came within the WPA’s protections. Accordingly, we

reverse the Court of Appeals’ decision and remand this case to the circuit court for entry

of summary disposition in defendants’ favor.


                                                       Brian K. Zahra
                                                       Robert P. Young, Jr.
                                                       Stephen J. Markman
                                                       Mary Beth Kelly
                                                       Bridget M. McCormack
                                                       David F. Viviano


      CAVANAGH, J., concurred in the result.




                                           17